         Case 3:19-cv-01463-VC Document 106 Filed 11/05/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 TESLA, INC.,                                      Case No. 19-cv-01463-VC
                Plaintiff,
                                                   ORDER REQUESTING
         v.                                        RESUBMISSION OF PROPOSED
                                                   PROTECTIVE ORDER
 GUANGZHI CAO,
                                                   Re: Dkt. No. 105
                Defendant.

       Within 7 days of this order, the parties are ordered to refile the proposed second amended

protective order at Dkt. No. 105 with a redline comparison of their proposed order and the

Northern District’s model order, in accordance with the Court’s standing orders for civil cases ¶

23, and a redline comparison of the proposed second amended order and the first amended

protective order at Dkt. No. 50.

       IT IS SO ORDERED.

Dated: November 5, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
